                 Case 1:18-cv-04252-LLS Document 96 Filed 09/02/20 Page 1 of 2
                                                                                  ~~~~NY
                                                                                  II DOCt;MENT
UNITED STATES DISTRICT COURT                                                       ELECTRO:\lC ALL Y FILED
SOUTHERN DISTRICT OF NEW YORK

INNOVATUS CAPITAL PARTNERS , LLC ,
                                                                          X
                                                                                   DOC#:
                                                                                   DATEF-IL_E_D_:- ,~/-2~,~-~-
                                           Plaintiff ,                        18 Civ . 4252   (LLS)

                  - against -

JONATHAN NEUMAN , ANTONY MITCHELL ,
RITZ ADVISORS , LLC , GREG WILLIAMS ,
DARYL CLARK and AMANDA ZACHMAN ,

                                           Defendants .
                                           -   -   -   -   -   -    -     X
MV REALTY , PBC , LLC ,
                                                                              18 Civ. 7142    (LLS)
                                           Plaintiff ,

                  - against -

INNOVATUS CAPITAL PARTNERS , LLC ,                                                   ORDER

                                           Defendant.

-   -   -    -    -    -   -   -   -   -   -   -   -   -   -   -    -     X



            The issues raised in counsels ' July 31 , August 24 , August

27 , August 31 , and September 1 letters are disposed of as

follows :

            1.        MV Realty has leave to make a single motion for summary

judgment on any and all grounds available to it without a pre -

motion conference .

            2.        To the extent MV Realty requests a stay , the request is

denied .

            3.        After a careful item- by - item consideration by the

Court , all items listed by Innovatus in the Schottland

                                                                   - 1-
       Case 1:18-cv-04252-LLS Document 96 Filed 09/02/20 Page 2 of 2



Declaration verified July 24 , 2020 must be unsealed and publicly

filed without redactions , with the exceptions of INNOV0000087,

INNOV0000089 , INNOV0000096-0000097 , INNOV0000102 , INNOV0000718-

0000730 , INNOV0003959- 0003960 , which may be redacted from the

public file.   The penultimate sentence in the paragraph

continuing on page 13 of that Declaration may redact three

words , so it reads , "The [XXX] came from Innovatus ."

     So ordered.

Dated : New York , New York
        September 2 , 2020


                                           l.MU4,H..,~
                                           LOUIS L. STANTON
                                               U. S . D. J .




                                    - 2-
